WYNN, Judge.
This appeal arises from the trial court’s determination that Plaintiff, Scottie Nobles, was not entitled to recover attorneys’ fees under N.C. Gen. Stat. § 6-21.1 (2001) because the judgment obtained exceeded $10,000.00. Plaintiff contends the trial court erroneously included the costs and prejudgment interest in its calculation of the “judgment obtained.” For the reasons stated in Sowell v. Clark, 151 N.C. App. 723, 567 S.E.2d 200 (2002), we agree with Plaintiff.
The underlying facts show that Plaintiff brought a personal injury action and obtained a jury verdict of $9,500.00. Thereafter, Plaintiff moved the trial court to award court costs in the amount of $435.00 and reasonable attorney’s fees, pursuant to N.C. Gen. Stat. § 6-21.1, in *283the amount of $3,500.00. After granting Plaintiffs motion for court costs and awarding prejudgment interest, the trial court concluded that it lacked authority to award plaintiff reasonable attorney’s fees because the jury verdict plus court costs and prejudgment interest exceeded $10,000.00. Plaintiff appeals.
On appeal, Plaintiff contends the trial court erred by adding court costs of $435.00 and prejudgment interest of $669.76 to the jury’s verdict of $9,500.00 to find that the judgment obtained exceeded the $10,000.00 limit for awarding attorney’s fees under N.C. Gen. Stat. § 6-21.1. We agree.
Under N.C. Gen. Stat. § 6-21.1 (2001), in certain personal injury suits “where the judgment for recovery of damages is ten thousand dollars ($10,000) or less, the presiding judge may, in his discretion, allow a reasonable attorney fee . . . said attorney’s fee to be taxed as a part of the court costs.” In Sowell v. Clark, 151 N.C. App. 723, 567 S.E.2d 200 (2002), this Court stated:
Damages and costs are legally separate items. Damages comprise compensation for injuries through the negligence of another. Costs are the expenses a party incurs for prosecuting or defending an action.
Thus, this Court considered only the amount of the jury’s verdict for damages in determining whether the “judgment for recovery of damages” exceeded $10,000. See also Boykin v. Morrison, 148 N.C. App. 98, 557 S.E.2d 583 (2001) (stating “we hold that the word ‘damages’ as used in G.S. § 6-21.1 applies only to the compensatory damage amounts when determining whether the judgment amount is equal to or less than $10,000); Purdy v. Brown, 56 N.C. App. 792, 290 S.E.2d 397, rev’d on other grounds, 307 N.C. 93, 296 S.E.2d 459 (1982) (employing jury verdict amount in determination that judgment for recovery of damages was below amount specified in N.C. Gen. Stat. § 6-21.1, which at that time was $5,000). Accordingly, we conclude the trial court erroneously concluded it “must add to the jury verdict the costs reasonably expended by the plaintiff . . . and [the] prejudgment interest” in order “to determine if the judgment finally obtained for recovery of damages is $10,000 or less.”
Remanded for a new hearing.
Judge LEVINSON concurs.
*284Judge TYSON dissents in a separate opinion.